         IN THE UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                  ASHEVILLE DIVISION

                      Civil Action No. 1:18-cv-52

SHELBY LYNN CASH, and              )
BETTY JOE CASH BAYNE,              )
                                   )
     Plaintiffs,                   )
                                   )
v.                                 )       Response to Plaintiffs’
                                   )       Motion to Amend Complaint
LEES-MCRAE COLLEGE,                )
INC., et al.,                      )
                                   )
     Defendants.                   )

     Defendants, Lees-McRae College, Inc., Jon Driggers, Jeffrey

Merrill, and Josh Gaisser, through undersigned counsel, oppose

Plaintiff’s Motion For Leave To File Amended Complaint (DE 18) as the

proposed amendment is futile.

     The court has discretion to deny a motion for leave to amend

under Fed. R. Civ. P. 15(a)(2) where the proposed amendment is futile

in that it will not change the complaint’s failure to state a claim. E.g.,

Balas v. Huntington Ingalls Industries, Inc., 711 F.3d 401, 409-10 (4th

Cir. 2013). Although Plaintiffs have multiplied the proceedings by

simultaneously defending their original complaint, (DE 19), and moving


                                       1

     Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 1 of 8
for leave to file a new complaint at the same time, (DE 18), leave to file

the proposed amended complaint should be denied as futile where it

likewise fails to state a claim. Plaintiffs do not make any change that

would alter the original complaint’s deficiencies as to Counts I, III, IV,

and V. As to the one new count in the proposed complaint, (DE 18-1 at

17), it also fails to state a claim because it does not allege every

essential element of the Americans with Disabilities Act claim Cash

seeks to add.1 Defendants respectfully request that the motion for leave

to file the proposed amended complaint be denied as futile and the

Court proceed to dismiss the case with prejudice.

    Counts I, III, IV, and V All Continue To Fail To State A Claim

         Plaintiffs assert that the proposed amended complaint “reflects a

number of relatively minor but streamlining changes to the allegations,

which should simplify this Court’s consideration of the causes of action,”

(DE 18 at 2), and that besides adding an ADA claim, the “other changes

clarify factual allegations,” (id. at n.1). The “streamlining changes,”

apparently refers to Plaintiffs’ dismissal of Defendant Andrew Taylor,

1 Cash omits any discussion of Title III law in the motion for leave to amend beyond
stating her ADA claim is “well justified by the facts and case law,” (DE 18-1 at 4).
Because Lees-McRae is a private school, the only available ADA claim is under Title
III.
                                           2

4829-8235-2244, v. 1
         Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 2 of 8
withdrawal of Cash’s cause of action under 42 U.S.C. § 1983, and

withdrawal of both Plaintiffs’ claims for intentional infliction of

emotional distress from the original complaint. Further, Plaintiffs

contend that filing the proposed amended complaint will cause no

prejudice because (apart from adding the ADA claim), the amendment

merely “clarifies the Plaintiffs’ [sic] Title IX cause of action, eliminates

one state tort cause of action and dismisses one Defendant.” (DE 18 at

4). Thus, Plaintiffs maintain that other than the addition of the ADA

claim, the proposed amended complaint is not substantively different

than the original complaint. Accordingly, these claims all fail to state a

claim upon which relief may be granted for all the same reasons as the

prior complaint, (DE 4, 13, 15), and Defendants incorporate their

response to Plaintiffs’ objections to the Memorandum and

Recommendation of the United States Magistrate Judge, as well as

Defendants’ prior briefing on these issues, (DE 4, 13), herein. An

amendment which fails to resolve the deficiencies identified in the

earlier complaint is futile where it provides for merely cosmetic changes

to a faulty pleading. E.g., Anand v. Ocwen Loan Servicing, LLC, 754

F.3d 195, 200 (4th Cir. 2014).

                                        3

4829-8235-2244, v. 1
         Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 3 of 8
            Cash Fails To Plausibly Plead A Title III ADA Claim

         The only new claim included in the proposed amended complaint

is an ADA claim on behalf of Cash in Count II. (DE 18-1 at 17). Cash

offers one factual basis for this claim: That Defendants knew of and

“failed to accommodate” her social anxiety disorder. (Id.). Taken as

true, this does not amount to a Title III claim against Lees-McRae. To

plead and prove a Title III claim, a plaintiff must establish: 1) that she

has a disability, 2) that she is otherwise qualified to participate in the

school’s program, and 3) she was excluded from the program on the

basis of her disability. Halpern v. Wake Forest Univ. Health Sciences,

669 F.3d 454, 461 (4th Cir. 2012). For the purpose of this motion, there

is no dispute that social anxiety disorder can be a disability, Jacobs v.

N.C. Admin. Office of the Courts, 780 F.3d 562, 574 (4th Cir. 2015). As

to the second element, the plaintiff may plead that she would have been

able to participate with the benefit of a reasonable accommodation on

account of her disability, but the plaintiff must have requested such an

accommodation. Halpern, 669 F.3d at 465 (citing Kaltenberger v. Ohio

College of Podiatric Medicine, 162 F.3d 432, 437 (6th Cir. 1998)).



                                        4

4829-8235-2244, v. 1
         Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 4 of 8
As to the third element, while the standard is lower than a claim under

the Rehabilitation Act, a Title III plaintiff must plausibly plead facts

showing that her disability was “‘a motivating cause’” in her exclusion

from the school program. Halpern, 669 F.3d at 462 (quoting Baird v.

Rose, 192 F.3d 462, 468-69 (4th Cir. 1999)). Cash fails on both the

second and third elements, and accordingly, granting leave to amend

would be futile.

         Cash does not allege she was denied access from, or a meaningful

opportunity to participate in the Title IX hearing on account of her

disability. Indeed, Cash alleges that she participated, that her mother

attended with her, that she called witnesses, and that she successfully

appealed the panel’s decision. Cash does not allege she requested any

accommodation during the hearing, which is essential to make out a

Title III claim. Defendants are unaware of any case in which the

complaining student in a Title IX hearing sought to combine a Title III

claim for failure to provide a reasonable accommodation. Given the

limited authority on Cash’s novel theory, the decision in Pierre v. Univ.

of Dayton, 2017 WL 1134510, (S.D. OH. March 27, 2017), is instructive.

Pierre lost a Title IX disciplinary hearing, and filed suit against the

                                        5

4829-8235-2244, v. 1
         Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 5 of 8
university for violating his rights under Title IX by suspending him

until the end of the semester, and under Title III for failing to

accommodate his disability during the hearing itself. Id. at *1. In

dismissing the Title III claim, the district court held that the student’s

failure to request an accommodation was dispositive, notwithstanding

that one component of the university had knowledge of his disability

and that the student raised a request for an accommodation in

appealing the disciplinary hearing decision. Id. at *10; see also

Norwood v. Oak Hill Academy, 2017 WL 8315919, *5 (W.D.Va. Dec. 22,

2017) (dismissing Title III claim where the “complaint fails to allege

any reasonable accommodations requested by [plaintiffs].”).2

         Moreover, Cash has not plausibly alleged that Cash’s social

anxiety disorder motivated any adverse action. Indeed, Cash’s claim is

that Lees-McRae did not take action based on her disability, not that

that they took some adverse action because of her disability. See

Norwood, 2017 WL 8315919, *5 (where complaint alleged that school’s

actions were taken “despite her alleged disabilities,” not because of
2Similarly to Cash’s deficient breach of contract claim, to the extent the complaint
could be read to suggest that access to therapy would have been a reasonable
accommodation during the two weeks in which this matter occurred, she did receive
that accommodation, and her complaint clearly shows that Cash knew to request
that reasonable accommodation during her application and admission process.
                                           6

4829-8235-2244, v. 1
         Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 6 of 8
them, complaint failed to establish disability was a motivating cause in

support of Title III claim). Cash alleges only (albeit repeatedly), (DE

18-1 at 2, 6, 7, 12, 17), that Defendants knew of her disability, but that

knowledge by itself is not sufficient to plausibly plead discrimination of

any kind. Iqbal, too, pled that the Defendants knew he was Arab,

Muslim, and a Pakistani national, but that was not sufficient to

plausibly plead discriminatory intent on the ground of race, religion, or

national origin. Ashcroft v. Iqbal, 556 U.S. 662, 680-83 (2009).

                                CONCLUSION

         WHEREFORE, Defendants respectfully request that the Court

deny plaintiffs’ motion for leave to amend the complaint.

         Respectfully submitted, this the 5th day of October, 2018.

                                CRANFILL SUMNER & HARTZOG LLP

                                     /s/ Katie Weaver Hartzog
                                     KATIE WEAVER HARTZOG
                                     N.C. State Bar No. 32989
                                     E-mail: khartzog@cshlaw.com
                                     CARL NEWMAN
                                     N.C. State Bar No. 52943
                                     E-mail: cnewman@cshlaw.com
                                     Post Office Box 27808
                                     Raleigh, North Carolina 27611-7808
                                     Telephone: 919/828-5100
                                     Attorneys for Defendants

                                        7

4829-8235-2244, v. 1
         Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 7 of 8
                         CERTIFICATE OF SERVICE

         I hereby certify that on October 5, 2018, I electronically filed the

foregoing Response to Plaintiffs’ Motion to Amend Complaint with the

Clerk of Court using the CM/ECF system, which will send notification

to counsel of record below:

         Stephen P. Lindsay
         E-mail: spl@suttonlindsay.com
         Kerstin Walker Sutton
         E-mail: kws@suttonlindsay.com
         Sutton & Lindsay, PLLC
         46 Haywood Street, Suite 200
         Asheville, NC 28801


                                CRANFILL SUMNER & HARTZOG LLP

                                     /s/ Katie Weaver Hartzog
                                     KATIE WEAVER HARTZOG
                                     N.C. State Bar No. 32989
                                     E-mail: khartzog@cshlaw.com
                                     CARL NEWMAN
                                     N.C. State Bar No. 52943
                                     E-mail: cnewman@cshlaw.com
                                     Post Office Box 27808
                                     Raleigh, North Carolina 27611-7808
                                     Telephone: 919/828-5100
                                     Attorney for Defendants




                                        8

4829-8235-2244, v. 1
         Case 1:18-cv-00052-MR-DLH Document 21 Filed 10/05/18 Page 8 of 8
